Citation Nr: 1021831	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-31 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
spondylolisthesis. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

The Veteran served on active duty from November 2001 to 
September 2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

The issues raised by the Veteran in his February 2010 
statement of entitlement to a total disability rating for 
compensation based on individual unemployability and service 
connection for erectile dysfunction have not been adjudicated 
by the RO.  Therefore, the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Ankylosis of the thoracolumbar spine is not shown and the 
majority of the evidence shows that forward flexion of the 
thoracolumbar spine is not 30 degrees or less. 

2.  Incapacitating episodes of intervertebral disc syndrome 
of the lumbar spine are not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5239 (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Federal Circuit has held, however, 
that 38 U.S.C. § 5103(a) does not require VA to provide 
further notice under the VCAA upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  This is because once the rating 
decision was made awarding service connection, an effective 
date, and a disability evaluation, 5103(a) notice had served 
its purpose, as the claim had already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is 
the case here. 

As for the duty to assist, the service treatment reports, 
private examination reports, and reports from VA examinations 
of the spine conducted in March 2005, July 2007 and February 
2009 have been obtained.  The reports from these examinations 
contain sufficient clinical findings as to the severity of 
the service connected back disability to determine the proper 
rating for this disability.  Finally, the Veteran himself 
stated in February 2010 that he had no additional evidence to 
present.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial rating assigned for the 
disability at issue, the entire body of evidence is for equal 
consideration with respect to the claim.  Consistent with the 
facts found, the rating assigned for the condition at issue 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet 
App 505 (2007) (staged ratings are potentially applicable in 
cases not involving the assignment of an initial rating.)

The General Rating Formula for Disease and Injuries of the 
spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants the next higher (40 percent) rating.  
38 C.F.R. § 4.71a, DC 5239.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2); 
see also 38 C.F.R. § 4.71a, Plate V.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The notes to the criteria for low back disabilities state 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DC 5239 Note (1).  Each range of 
motion measurement is rounded to the nearest five degrees.  
Id. at Note (4). 

With incapacitating episodes of intervertebral disc syndrome 
(IDS) having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted, while a 
40 percent rating is for application where there are 
incapacitating episodes of IDS having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 20 percent evaluation is warranted where there 
are incapacitating episodes of IDS having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  With incapacitating episodes of IDS having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is applied.  
38 C.F.R. § 4.71a, DC Code 5243.  For purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1. 

The service treatment reports, including those from a May 
2004 Physical Evaluation Board Proceeding, reflect complaints 
of back pain after a twisting injury while climbing out of a 
vehicle.  A Magnetic Resonance Imaging (MRI) of the lumbar 
spine during service in October 2003 showed bilateral 
spondylolysis at L4 with a resultant mild anterior grade I 
spondylolisthesis of L4 on L5, disc degeneration and disc 
space narrowing at L4-L5, and moderate bilateral neural 
foraminal narrowing at L4-L5.  

After service and following a March 2005 VA examination and 
receipt of private medical reports reflecting treatment for 
the lumbar spine, a May 2005 rating decision granted service 
connection for spondylothesis at a disability rating of 20 
percent under DC 5239.  This rating has been continued until 
the present time.  Because it is not shown or contended that 
ankylosis is demonstrated, entitlement to a rating in excess 
of 20 percent under the General Rating Formula for Disease 
and Injuries would require forward flexion of the 
thoracolumbar spine to be 30 degrees or less.  If the service 
connected disability were shown to include IDS, increased 
compensation could also be granted if there were 
incapacitating episodes of IDS having a total duration of at 
least four weeks but less than six weeks during a 12 month 
period.  As such, the discussion of the evidence below will 
be made with these criteria in mind.  

Private clinical reports dated in December 2003 (while the 
Veteran was still on active duty), showed flexion of the back 
to be limited to 15 degrees, but was to 30 degrees at a 
private examination in June 2005.  However, flexion of the 
lumbar spine was to 45 degrees at the March 2005 VA 
examination, 40 degrees at a November 2006 private 
examination and 50 degrees at a July 2007 and February 2009 
VA examinations.  As such, the majority of the evidence 
demonstrates that limitation of thoracolumbar flexion is not 
to 30 degrees or less.  As for IDS, it was specifically noted 
that there was no evidence of radiculopathy on the reports 
from the July 2007 and February 2009 VA examinations, and the 
VA and private clinical reports have not demonstrated that 
the Veteran has suffered from incapacitating episodes of IDS 
as defined by regulation due to his service connected 
disability.  In this regard, the Veteran specifically denied 
any incapacitating episodes as to require treatment by a 
physician at the February 2009 VA examination.  Accordingly, 
a rating in excess of 20 percent for the Veteran's service 
connected back disability cannot be assigned under the Rating 
Schedule at any point during the time frame relevant on 
appeal.  

Also for consideration by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
clinical evidence has not shown that entitlement to increased 
compensation is warranted on the basis of loss of motion, 
weakness, excessive fatigability or lack of endurance or 
incoordination during flareups of back pain after repetitive 
use, and the reports from the VA examinations referenced 
above specifically reflect consideration of the DeLuca 
criteria.  In particular, the examiner who conducted the 
February 2009 VA examination specifically found no painful 
motion, tenderness, spasms, edema, fatigability, lack of 
endurance weakness or instability, except as noted, i.e., 
pain during range of motion testing was between 30 and 50 
degrees flexion, at 10 degrees extension, at 30 degrees 
lateral flexion and at 40 degrees lateral rotation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service connected residuals have 
not shown functional limitation beyond that contemplated by 
the 20 percent rating currently assigned. 

In making the above determination, the Board recognizes the 
determination by the Social Security Administration (SSA) in 
October 2007 that the Veteran's back disability rendered him 
eligible for disability benefits provided under SSA 
regulation, as well as the November 2006 medical examination 
which was cited in the SSA decision that concluded the 
Veteran was unemployable due to his back disability.  
However, the Board is not bound by determination of other 
agencies such as the SSA, but instead is bound by the 
regulations and other legal authority promulgated by VA.  
38 U.S.C.A. § 7104(c).  It is also observed that the level of 
disability described in the November 2006 private examination 
is not reflected on the reports from the VA examinations.  
For example, at the February 2009 examination, the Veteran's 
gait was normal with a one prong cane and he was said to have 
ambulated with this cane "very quickly down the hall."  
Moreover, the examiner noted the Veteran did not need the 
cane to ambulate and strength testing at that time was 5/5.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

Finally, in reaching the above conclusions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating for spondylolisthesis, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).   


ORDER

Entitlement to an initial rating in excess of 20 percent for 
spondylolisthesis is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


